Case 2:20-cv-07698-ODW-JC Document 24 Filed 01/04/21 Page 1 of 2 Page ID #:134




 1                                                                               O
 2
 3
 4
 5
 6
 7
 8                    United States District Court
 9                    Central District of California
10
11   PERLA MONTALVO,                        Case № 2:20-cv-07698-ODW (JCx)
12                   Plaintiff,
13         v.                               ORDER DENYING MOTION TO
14   CALIFORNIA LUTHERAN                    DISMISS AS MOOT [21]
15   UNIVERSITY,
16                   Defendant.
17
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
Case 2:20-cv-07698-ODW-JC Document 24 Filed 01/04/21 Page 2 of 2 Page ID #:135




 1         On December 11, 2020, Defendant filed a motion to dismiss pursuant to Federal
 2   Rules of Civil Procedure 12(b)(1) and 12(b)(6) in this case. (ECF No. 21.) On
 3   December 30, 2020, less than twenty-one days after Defendant filed its motion,
 4   Plaintiff filed a First Amended Complaint. (ECF No. 23.) Federal Rule of Civil
 5   Procedure 15(a)(1) allows plaintiffs to file an amended complaint once as a matter of
 6   course within twenty-one days of service of a Rule 12(b) motion.           Therefore,
 7   Plaintiff’s amended complaint was proper. As the pending motion to dismiss is based
 8   on a complaint that is no longer operative, the motion is DENIED as MOOT. See
 9   Ramirez v. Cnty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
10
11         IT IS SO ORDERED.
12
13         January 4, 2021
14
15                               ____________________________________
16                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
